Citation Nr: 0118703	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-15 643	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Morton's neuroma, left 
foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to April 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating action of the Houston, 
Texas Regional Office of the Department of Veterans Affairs 
(VA), which, inter alia, denied the veteran's claim of 
service connection for fourth toe pain, Morton's neuroma.  

In a notice of disagreement (NOD) submitted in September 
1998, the veteran expressed his disagreement with many of the 
issues addressed in the November 1997 rating action.  The RO 
issued a statement of the case (SOC) in May 1999 addressing 
twelve issues.  

The veteran submitted a VA Form 9 in July 1999 and 
specifically limited his appeal to the following issues:  
service connection for social phobia with generalized anxiety 
disorder, and for a Morton's neuroma, and entitlement to an 
increased rating for tinnitus.  

In August 1999, the RO issued an SOC addressing the claim of 
service connection for social phobia with generalized anxiety 
disorder, noting that this issue and not been included in the 
previously issued SOC.  In correspondence accompanying the 
SOC, the RO notified the veteran of the requirements for 
perfecting his appeal with regard to this claim.  The veteran 
did not perfect an appeal and this issue is not before the 
Board.  See 38 C.F.R. § 20.200 (2000).

In an August 1999 rating action, the RO increased the rating 
for tinnitus to 10 percent, effective from June 10, 1999.  As 
that evaluation is the maximum schedular rating assignable 
for tinnitus, and as the veteran specifically stated that he 
was seeking a 10 percent rating, the Board finds that the 
benefit sought on appeal has been granted, and that no 
further case or controversy is present.  Thus, the issue 
presently before the Board is limited to that noted on the 
title page. 

The case was most recently certified to the Board by the 
Roanoke, Virginia Regional Office (RO).  

The record includes correspondence from the Board to the 
veteran in connection with his request to have a personal 
hearing rescheduled.  In February 2001, the Board decided 
favorably on the veteran's motion for a new hearing before a 
Member of the Board and he was notified by separate letter 
later that month of the new date.  The veteran failed to 
report to the rescheduled hearing.  


FINDING OF FACT

A Morton's neuroma of the left foot began in service.  


CONCLUSION OF LAW

A Morton's neuroma of the left foot was incurred in service  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the matter has been 
adequately developed for the purpose of appellate review.  
See generally Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Smith v. Gober, 14 Vet. 
App. 199 (2000).  

The veteran contends that service connection is warranted for 
a Morton's neuroma of the left foot as that condition was 
incurred in service. 

The report of a September 1975 enlistment examination was 
silent for any defects of the feet.  Service medical records 
from the veteran's extensive period of service include the 
report of a May 1997 retirement examination and medical 
history which noted the veteran's complaints of "foot 
trouble" and multiple joint pain.  The veteran was referred 
for a podiatry consultation at which time he reported a 
history of pain in the left fourth toe for many years.  
Following physical examination, the diagnosis was that of 
probable Morton's neuroma, left foot.  

Post-service medical records include a February 1998 podiatry 
treatment record noting an assessment of Morton's neuroma, 
left foot.

The veteran was afforded a VA examination in January 1999 at 
which time he reported an electrical tingling type of pain 
involving the ball of the left foot.  Physical examination 
revealed tenderness to palpation at the distal plantar third 
intermetatarsal space at the left foot with decreased light 
touch sensation in that vicinity.  The diagnosis was that of 
Morton's neuroma, left foot.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§  1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that service medical records include a 
diagnosis of "probable" Morton's neuroma at separation and 
diagnoses of Morton's neuroma, without the qualifying 
"probable," made in February 1998 and January 1999.  Thus, 
there is evidence of service incurrence, reflected in the May 
1997 separation examination and follow-up consultation and 
competent medical evidence of record of current Morton's 
neuroma, left foot.  Continued symptomatology since service 
has been shown.  See 38 C.F.R. § 3.303(b); Hampton v. Gober, 
10 Vet. App. 481 (1997).  

The record shows essentially the same complaints and clinical 
findings in service and after service.  The only difference 
being that after service, the diagnosis was unequivocal.  
Based on a review of the record, the Board concludes that the 
veteran had left foot symptoms in service which were 
conclusively diagnosed as Morton's neuroma shortly after 
service.  The claim of service connection for a Morton's 
neuroma of the left foot, is granted.  

ORDER

Service connection for a Morton's neuroma of the left foot, 
is granted.  


REMAND


In November 1997, the RO denied service connection for 
headaches and for atypical chest pains.  The appellant filed 
a notice of disagreement to these issues in September 1998.  
Unfortunately, a statement of the case with respect to these 
issues has yet to be issued to the veteran.  While the 
appellant has not submitted a timely substantive appeal, the 
Board is obligated to remand this case under the decision in 
Manlicon v. West, 12 Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue whether service 
connection for headaches and atypical 
chest pain is warranted.  The claimant is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review by the Board.

The sole purpose of this REMAND is to afford the veteran due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

